^.40-c?i-tt*^-c?i'

     TO: CLERK OF THE COURT OF                                       12/23/2014
     CRIMINAL APPEALS

     P 0   BOX 12303 CAPITAL STATION

     AUSTIN, TEXAS. 787.il


     REr FILING DATES / NUMBERS / OUTCOMES
     OF C-3 0008220-0926958&-B-C-D-S~F-G-H

     WR~65-469--01~02~03-04-05-06~07-08



                   DEAR CLERK,

           PLEASE WOULD YOU GIVE ME THE DATE3_NUMBERS_AND OUT-COE'lES OF THE ABOVE
     CITrJD AND REQUESTED CASES ?
           THANK YOU KINDLY FOR YOUR TIME, AND PATIENCE.
                                          SINCERLY,




                                 PAKE LOUIS BENNER #1278531     *

                                 2101 FM 369 Nth ALLRED UNIT

 I                                     IOWA PARK,   TEXAS

 j                                        76367-6563
 PS IF AT .ALL POSSIBLE COULD I PLEASE GET THE ORDER THAT WAS ISSUED FOR 0925958H



fS - it s^d <x.
                                          RECEIVED IN
      ; PERSONAL    FILE
                                    COURT OF CRIMINAL APPEALS

                                           JAN 0 5 2015

                                        Abel Acosta, Clerk